Appellant's petition for rehearing is denied. But its dignified and searching character deserves the following comment.
The claim that by the decision in this case we are in effect over-ruling Swaney v. Hasara, 164 Minn. 416, 205 N.W. 274, at least as to the proposition stated in the fourth paragraph of the syllabus, has this merit. We are dealing with the intention and effect of the federal bankruptcy act as it has been declared by the final arbiter of its construction, the Supreme Court of the United States, in C. B.  Q. R. Co. v. Hall,229 U.S. 511, 33 S.Ct. 885, 57 L. ed. 1306. Obviously such a construction must prevail over any contrary interpretation.
It is true that Swaney v. Hasara, 164 Minn. 416,205 N.W. 274, was followed in Martin v. Green Lake State Bank,166 Minn. 405, 208 N.W. 21. But in that case the trustee not only had never asserted but also had [166 Minn. 406] "expressly renounced all right and title" to the involved land. The more important distinction, emphasized in the closing words of the opinion, is that therein we were [166 Minn. 408] "dealing with nothing which was exempt but with property which was expressly rejected by the trustee, with the approval of the bankruptcy court." It having been declared by the Supreme Court of the United States in the Hall case, 229 U.S. 511, 33 S.Ct. 885,57 L. ed. 1306, that one purpose of the bankruptcy act was to save to the bankrupt property set aside to him as exempt so that he could start anew therewith, free from liens attempted to be attached thereto during the four months' period preceding his bankruptcy, we are not at liberty to adopt a contrary view. *Page 255